United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION,
Jacksonville, FL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-1787
Issued: July 29, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On September 24, 2018 appellant filed a timely appeal from a May 29, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 18-1787.1
On May 21, 2001 appellant, then a 50-year-old senior claims examiner, filed an
occupational disease claim (Form CA-2) alleging that lifting heavy case files aggravated his
degenerative disc disease and caused a herniated lumbar disc. OWCP accepted lumbar
degenerative disc disease at L4-5 and major depressive disorder, recurrent. Appellant returned to
modified-duty work for a brief period in 2001, but has not worked at the employing establishment
since December 5, 2001. OWCP paid him wage-loss compensation benefits placed him on the
periodic compensation rolls beginning January 27, 2002.

1

The Board notes that following the May 29, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

On March 26, 2003 appellant returned to part-time work as a driver for a private-sector
rental car agency. On December 7, 2004 OWCP issued a formal loss of wage-earning capacity
(LWEC) determination which found that his actual, part-time earnings fairly and reasonably
represented his wage-earning capacity and reduced his compensation.
Appellant thereafter requested modification of the December 7, 2004 LWEC
determination. OWCP last denied modification of the December 7, 2004 LWEC determination by
decision dated February 21, 2018.
On March 13, 2018 appellant requested reconsideration of the February 21, 2018 decision.
He asserted that a July 4, 2013 report from Dr. Manual Portalatin, a family practitioner, was
sufficient to support both a material worsening of his employment-related condition and total
disability.2
By decision dated May 29, 2018, OWCP denied appellant’s request for reconsideration
without conducting a merit review pursuant to 5 U.S.C. § 8128(a).
The Board finds that this case is not in posture for decision.
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.3 The burden of proof is on the
party attempting to establish a modification of the LWEC determination.4
Although appellant used the term reconsideration in his correspondence received on
March 13, 2018, he contended that OWCP committed error in its February 21, 2018 decision
because Dr. Portalatin’s July 4, 2013 report was sufficient to support both a material worsening of
his employment-related condition and total disability. The Board therefore finds that the March 13,
2018 letter constituted a request for modification of the December 7, 2004 LWEC determination.
The Board has held that when an LWEC determination has been issued and appellant
submits evidence with respect to one of the criteria for modification OWCP must evaluate the
evidence to determine if modification is warranted.5
As OWCP improperly reviewed the case under the standard for a timely reconsideration
request, the case must therefore be remanded to OWCP for a proper decision which includes
By decision dated August 22, 2016, the Board had reviewed Dr. Portalatin’s July 4, 2013 report solely regarding
the issue of whether an attendant’s allowance should be authorized. The Board did not review this report to determine
if it established a material change in the nature and extent of appellant’s injury-related condition. Moreover, OWCP
also had not reviewed this report to determine if it was sufficient to establish a material change in appellant’s injuryrelated condition. Docket No. 15-1239 (issued August 22, 2016).
2

3

A.S., Docket No. 18-0370 (issued March 5, 2019).

4

Id.

5

L.P., Docket No. 18-1429 (March 8, 2019).

2

findings of fact and a clear and precise statement regarding whether appellant has met his burden
of proof to establish modification of his LWEC determination.6 The Board consequently remands
the case to OWCP for proper adjudication, to be followed by a de novo decision.
IT IS HEREBY ORDERED THAT the May 29, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: July 29, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

See R.Z., Docket No. 17-1455 (issued February 15, 2019).

3

